ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on October 26, 1965 (179 So.2d 630) dismissing this appeal from the Circuit Court of Dade County, Florida;
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 27, 1966 (189 So.2d 609) and mandate dated September 20, 1966, now lodged in this court, quashed this court’s judgment of dismissal with directions to reinstate the appeal;
*905IT IS, THEREFORE, Ordered that the judgment of this court dated October 26, 1965, dismissing this appeal is vacated and this appeal is hereby reinstated. The said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and appellee’s motion to dismiss is hereby denied.
Appellee shall file his brief on the merits of this cause within twenty (20) days from this date.
Costs allowed shall be taxed in the circuit court following the issuance of this court’s mandate. (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.